Citation Nr: 1753298	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post photorefractive keratectomy (PRK) with residual haze and astigmatism, left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1971 to August 1977 and May 1980 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2010 rating decision on appeal, the RO found that the Veteran had not presented new and material evidence to reopen a claim for service connection for a left eye disability that was previously denied in June 2004.  The Board finds that the June 2004 rating decision that denied service connection for a left eye disability is not final.  The Veteran has one year from the receipt of the rating decision to submit a notice of disagreement (NOD) to initiate the appeal.  38 U.S.C. § 7105(b) and (c) (2012).  In addition, any new evidence received prior to the expiration of the appeal period will be considered to have been filed in connection with the claim, which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  In this case, the Veteran submitted statements and treatment records relevant to the issue of service connection for a left eye disability within one year of the June 2004 rating decision.  Because the evidence was received within one year of the June 2004 rating decision, that decision did not become final, and the service connection claim remains pending.  38 C.F.R. § 3.156(b).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's PRK surgery residuals, including haze, astigmatism and diplopia of the left eye are related to service.

CONCLUSION OF LAW

The criteria for service connection for status post photorefractive keratectomy with residual haze, astigmatism and diplopia, left eye, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition to grant service connection for status post photorefractive keratectomy with residual haze and astigmatism, left eye, the Board finds that any deficiencies with regard to the duty to notify or assist is non-prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Service Connection for Left Eye Disability

The Veteran seeks service connection for status post photorefractive keratectomy (PRK) with residual haze and astigmatism, left eye.  The Veteran asserts that his left eye disability is related to his PRK procedure in service.

At the November 2016 videoconference hearing, the Veteran testified that he initially underwent the PRK procedure to improve his vision.  However, the procedure resulted in overcorrected vision, and the Veteran decided to undergo a second PRK procedure on his left eye.  The Veteran testified that the second procedure left a scar on his cornea, and caused him to have double vision and see halos.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Congenital or developmental defects, including refractive error of the eye, are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2017); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); VAOPGCPREC 82-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity.  38 C.F.R. § 3.306.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  Regarding aggravation, the controlling regulation also provides that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).

The Veteran had active duty service in the United States Navy from August 1971 to August 1977 and May 1980 to July 2004.  The Veteran's August 1971 entrance examination reflected that the Veteran had defective vision.  The treatment provider noted that the Veteran's right eye distant vision was 20/50 and his left eye distant vision was 20/20 without correction.  The Veteran's right and left eye near vision was J-1.  No other eye conditions were noted upon enlistment in service.

Service treatment records reflect that the Veteran underwent a PRK procedure on his right and left eye in March 2003.  In December 2003, the Veteran underwent a PRK procedure on his left eye.  In December 2003, approximately two weeks after the PRK procedure on his left eye the Veteran reported that he had blurred vision and ghosting of images.  The Veteran reported double vision in January 2004, and halos in February 2004.  In March 2004, the surgeon who performed the March 2003 and December 2003 PRK procedures, noted that the Veteran's right eye was stable; however, the Veteran's left eye had a significant irregular astigmatism and greatly distorted best-corrected visual acuity.

A May 2004 Compensation and Pension Evaluation examination reflected a possible diagnosis of diplopia.  The Veteran complained of distorted vision.

Post-service treatment records reflect the Veteran complained of blurred vision, ghosting of images and halos from September 2004, and complained of double vision from January 2005.  Post service treatment records also reflect a diagnosis of an irregular corneal astigmatism associated with suspected laser ablation aberration from December 2004.

September 2004 private treatment records reflected that the Veteran complained that he had blurred vision, ghosting of images, and halos in his left eye following a PRK procedure in December 2003.

December 2004 private treatment records reflected a diagnosis of status post superficial keratectomy with Mitomycin-C, irregular corneal astigmatism associated with suspected laser ablation aberration, status post PRK.  The Veteran underwent a superficial keratectomy with Mitomycin-C in December 2004.  Following the procedure, the Veteran continued to have ghosting of images.

January 2005 private treatment records reflected that the Veteran continued to have double vision and see halos.

In a March 2005 letter, Dr. M. noted that the Veteran had significant visual limitation of his left eye since December 2003.  Following the March 2003 procedure the Veteran experienced a modest overcorrection and showed stable refractions over six months before undergoing enhancement in the left eye on December 2003.  The retreatment resulted in marked irregular astigmatism, which could not be fully corrected in the spectacle plane.  He could be refracted to a very weak 20/25 with significant ghosting of images.  By wearing a rigid gas permeable contact lens he was able to be refracted to 20/20 but could successfully wear the lens for only limited periods of time.  The treatment provider noted that in December 2004, the Veteran underwent a superficial keratectomy and treatment with Mitomycin-C.  While the procedure was able to diminish the density of the visible corneal scar, it did not result in any improvement to the ghosting of images.

In a July 2011 letter, Dr. M. stated that the Veteran continued to have irregular corneal astigmatism and monocular diplopia of his left eye.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for status post photorefractive keratectomy with residual haze, astigmatism and diplopia, left eye.  The Board notes that service treatment records reflected that the Veteran entered service with defective vision, which is a developmental condition and not a disability under VA regulations to which service connection may attach.  38 C.F.R. § 3.303; Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Prior to December 2003, service treatment records do not reflect complaints of double vision, ghosting of images, or halos.  During service, as noted, the Veteran underwent two surgical procedures to correct his vision in March 2003 and December 2003.  Since the in-service procedure in December 2003, the Veteran has credibly testified that he has experienced double vision, ghosting of images and seeing halos.  Dr. M. stated that the Veteran had significant visual limitation of his left eye since December 2003, and stated that the December 2003 procedure resulted in marked irregular astigmatism.  There is no indication that astigmatism, double vision, ghosting of images or seeing halos are considered the usual effects of a PRK procedure.  The Board finds that astigmatism, double vision, ghosting of images, or seeing halos is not a natural progression of the Veteran's defective vision or a usual effect of the in-service ameliorative surgery.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for status post photorefractive keratectomy with residual haze, astigmatism and diplopia, left eye.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for status post photorefractive keratectomy with residual haze, astigmatism and diplopia, left eye is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


